                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-00747-CMA-NRN

ZACHARY T. POLLARA,

Plaintiff,

v.

MIDLAND CREDIT MANAGEMENT, INC.,

Defendant.

             ORDER SETTING SCHEDULING/PLANNING CONFERENCE

Entered by U.S. Magistrate Judge N. Reid Neureiter

      The above-captioned case has been referred to Magistrate Judge N. Reid
Neureiter pursuant to the Order Referring Case, entered by Judge Christine M. Arguello
on March 15, 2021 (Dkt. #6).

        IT IS HEREBY ORDERED that Plaintiff shall promptly serve Defendant.

      IT IS FURTHER ORDERED that a Scheduling/Planning Conference pursuant to
Fed. R. Civ. P. 16(b) shall be held on:


                              June 1, 2021 at 9:30 a.m.
                                 in Courtroom C-203,
                                     Second Floor,
                          Byron G. Rogers U.S. Courthouse,
                                   1929 Stout Street,
                               Denver, Colorado 80294


       The Scheduling Conference will be conducted via telephone. The parties
are directed to call the conference line as a participant at (888) 398-2342, Access
Code 5755390# at the scheduled time.

       If this date is not convenient for any counsel/pro se party, he/she should confer
with opposing counsel/pro se party and file a motion to reschedule the conference to a
more convenient date. Absent exceptional circumstances, no request for rescheduling
any appearance in this court will be entertained unless a motion is filed no less than
FIVE (5) business days in advance of the date of appearance.
       IT IS FURTHER ORDERED that Plaintiff shall notify Defendant of the date and
time of the Scheduling/Planning Conference.

        IT IS FURTHER ORDERED that counsel/pro se parties in this case shall hold a
pre-scheduling conference meeting and prepare a proposed Scheduling Order in
accordance with Fed. R. Civ. P. 26(f) and D.C.COLO.LCivR 16.1 and 26.1(a) on or
before 21 days prior to scheduling conference. Pursuant to Fed. R. Civ. P. 26(d) no
discovery shall be sought until after the pre-scheduling conference meeting. No later
than five (5) business days prior to the Scheduling/Planning Conference, counsel/pro se
parties shall file their proposed Scheduling Order (in PDF) in compliance with the ECF
Filing Procedures, and email a copy of the proposed Scheduling Order (as a Microsoft
Word document) to Neureiter_Chambers@cod.uscourts.gov. In addition, on or before
fourteen (14) days after the pre-scheduling conference meeting, the parties shall
comply with the mandatory disclosure requirements of Fed. R. Civ. P. 26(a)(1).

       Counsel/pro se parties shall prepare the proposed Scheduling Order as provided
in D.C.COLO.LCivR 16.1 in accordance with the form and instructions which may be
found through the links in D.C.COLO.LCivR 16.2 and 26.1(a). Parties who are
unrepresented and do not have access to the internet may visit the Clerk’s Office in
Alfred A. Arraj U.S. Courthouse, 901 19th Street, Room A-105, Denver, Colorado.
(The Clerk’s Office telephone number is (303) 844-3433.) Scheduling Orders prepared
by parties not represented by counsel, or without access to ECF, shall be submitted on
paper.

     All out-of-state counsel shall comply with D.C.COLO.LAttyR 3(a) prior to the
Scheduling/Planning Conference.

       It is the responsibility of counsel to notice the court of their entry of appearance,
notice of withdrawal, or notice of change of counsel’s address, e-mail address, or
telephone number by complying with the ECF Procedures and filing the appropriate
motion or document with the court.

        Please remember that everyone seeking entry into the Byron G. Rogers United
States Courthouse will be required to show valid photo identification and be subject to
security procedures. See D.C.COLO.LCivR 83.2. Failure to comply with the
identification requirement and security procedures will result in denial of entry into the
Byron G. Rogers United States Courthouse.

              DONE AND SIGNED THIS 16th DAY OF MARCH, 2021.

                                           BY THE COURT:

                                           s/N. Reid Neureiter
                                           N REID NEUREITER
                                           United States Magistrate Judge
